



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wallace, 2018 ONCA 159

DATE: 20180215

DOCKET: C61187

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lionel Wallace

Appellant

Lionel Wallace, in person

Dan Stein, duty counsel

Grace Choi, for the respondent

Heard: February 5, 2018

On appeal from the conviction entered on September 21,
    2015 and the sentence imposed on September 21, 2015 by Justice D.A. Harris of
    the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two arguments in appealing his convictions for
    break and enter, and failure to comply with probation.  First, he submits that
    the trial judge erred in failing to consider his specific circumstances in
    assessing his credibility and whether he intended to enter the daycare for the
    purpose of committing an offence.  Second, he submits that the trial judge
    erred in relying on his after-the-fact conduct in fleeing from the daycare as
    evidence of his intention to commit the offence.

[2]

In our view, the trial judge was alive to the appellants personal
    circumstances and considered them in making his credibility findings.  At the
    end of the day, the trial judge simply did not believe the appellant and
    rejected his evidence.  There is no basis for this court to interfere with the
    trial judges credibility findings.

[3]

As for the appellants after-the-fact conduct, it was open to the trial
    judge to find that it was circumstantial evidence consistent with the
    appellants guilt.  The trial judge rejected the appellants evidence and found
    that it did not leave him with a reasonable doubt.  He found that the Crown had
    proven the case beyond a reasonable doubt.  He made no errors in doing so.

[4]

Accordingly, the conviction and sentence appeals are dismissed.


